Citation Nr: 1827367	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  97-32 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU) for the period prior to June 21, 2012.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1979 to February 1986.

This matter before the Board of Veterans' Appeals  (Board) arises from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which provided initial staged ratings for fibromyalgia, as 20 percent from December 23, 1996,a and 40 percent from July 16, 2010.  

The Board notes that while an April 2014 rating decision denied entitlement to a TDIU, the Veteran's attorney, in his timely notice of disagreement, noted that the TDIU claim was raised with the increased rating claim, and therefore had continued on appeal with his fibromyalgia claims that had been on appeal (in the January 2012 rating decision).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is "part of" and not separate from, a claim of entitlement to an increased rating.  Id.  Here, the Veteran has continually claimed that he is unable to work as a result of his service-connected disabilities, and so his TDIU claim is considered on appeal as part of his claim for an increased rating for fibromyalgia.  

In a July 2016 decision, the Board granted a TDIU for the period beginning June 21, 2012, and referred the issue of entitlement to a TDIU for the period prior to that date to the Director, Compensation Service for consideration of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  

In April 2018, the Veteran's attorney filed a motion for an earlier docket number for this appeal. The motion is granted and the docket number has been changed to reflect the earlier docket number listed on the title page in accordance with Vargas-Gonzalez v. Principi, 15 Vet. App. 222, 230 (2001).


FINDING OF FACT

The medical and other evidence of record reasonably demonstrates that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation for the period prior to June 21, 2012.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU for the period prior to June 21, 2012 have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16(a) and (b) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to make it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2017).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet those percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16(b).

In determining employability for VA purposes, consideration is given to the level of education, special training, and work experience, but not to age or nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16(a), 4.19 (2017); Faust v. West, 13 Vet. App. 342 (2000).  The question is whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. §§ 4.1, 4.15, 4.16(a) (2017). When there is an approximate balance of positive and negative evidence as to any issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107 (2012). 

Factual Background

In November 1996, the Veteran submitted a report from his private medical provider regarding his fibromyalgia.  In a March 1996 report, the Veteran reported his pain had evolved from being limited to the low back to being all over.  He had diffuse myalgias and arthralgias with spasm and described diffuse swelling and stiffness.  He reported only having worked 6 months in the past year due to his problems.  The private physician recommended the Veteran attempt to work as much as possible and suggested him to do his active stretching and range of motion exercises daily.  

A January 1997 report from the Veteran's private treating physician indicated that the Veteran had worsening of his condition since his prior treatment.  Part of that was due to a reported motor vehicle accident.  He reported more diffuse pain and a worsening in his sleep pattern and severe fatigue.  He reported difficulty doing chores around the house and can stand and walk for only 10 minutes at time.  The physician reported that the Veteran's fibromyalgia was in exacerbation.  

In October 1997, the Veteran's private treating physician indicated the Veteran had little improvement in his functional abilities since beginning treatment.  The physician stated that the Veteran's fibromyalgia seemed to have worsened, with increased pain and stiffness about his neck and back.  The examiner noted that the Veteran had depression and anxiety along with his fibromyalgia symptomology.  It was the physician's opinion that the Veteran was disabled from any and all gainful employment.  

In February 1998, the Veteran submitted a statement which indicated his prior employment history.  He stated that he had not worked since 1996 and that since his discharge from service, he had probably missed 3 years of work due to his nerves, back and fibromyalgia.  

In August 1999, a VA medical center (VAMC) note indicated the Veteran had pain at 10 out of 10, with pain "all over" and right ankle and hip and cervical spine stiffness all day.  He reported poor sleep from the pain, which was non-restorative.

In May 2002, the Veteran's private treating physician stated that he had been following the Veteran for 6 years for fibromyalgia.  The examiner stated the Veteran suffered from widespread pain in multiple muscles and joints, which also affected his sleep.  The Veteran also had fatigue, stiffness, and his symptoms were worsened with activities.  The physician stated that the Veteran had refractory symptoms that had been only able to be palliated.  The Veteran's functional abilities were at a self-care level and the physician reported the Veteran was at maximum medical improvement.  The physician opined that the Veteran was not able to perform any gainful employment which was permanent.

In January 2003, the Veteran's treating physician indicated the Veteran's symptoms and functional abilities remained unchanged.  He was stiff diffusely and had continued widespread pain including arthralgias and myalgias in his pain distribution.  

In March 2005, the Veteran testified before a Veterans Law Judge regarding his service connected disabilities.  He testified that he had chronic pain and trouble walking, standing, and bending.  He reported constant pain and that he was on medication for pain.  He reported that there were periods of time when he was not able to get out of bed, sometimes up to two weeks a month.  

In June 2007, the Veteran provided VA 21-4192 Form for Employment Information in Connection with Claim for Disability.  The form was filled out by prior employer, and noted the Veteran was employed from January 18, 1989 to February 16, 1999 as a general plant worker.  Although he was employed until 1999, he last worked on February 16, 1996 and his last payment was on August 22, 1996.  It was noted that he was "unable to return from leave, retired on disability."  He was receiving a retirement benefit of $225.20 per month, with his first payment provided March 1, 2000.  The employer noted that the Veteran did not receive any earnings while on his leave of absence.  The form was filled out and signed in June 2007.  

The Veteran's June 2007 application for TDIU noted he was no longer able to work due to his service-connected disabilities of lumbar and cervical strain.  He worked for a steel company as a flat bed and forklift driver, with his employment ending in February 1996.  He again noted he completed high school and had no additional training.  

In July 2007, the Veteran submitted a lay statement from his sister indicating that he suffered from pain and had to walk with a cane most of the time.  She stated he was not able to work or provide for his family.  

In a July 2007 statement, the Veteran's former employer indicated the Veteran was dismissed from his employment effective February 1999 due to his inability to come back to work after being absent for three consecutive years.  The statement also indicated the Veteran had provided medical documentation that supported his disability.  Included with the July 2007 statement were copies of Doctors' Statements of Disability which stated that the Veteran had been under the care of the doctors identified and was unable to perform the duties of his employment due to either his fibromyalgia or cervical or low back pain.  

An October 2007 VA examination regarding the Veteran's fibromyalgia indicated that medical records in 1999 showed he had diffuse migratory musculoskeletal pain.  He reported multiple areas of musculoskeletal pain of his neck, shoulders, back, and buttocks.  The Veteran reported that his multiple areas of pain were episodic and aggravated by physical exertion and relieved with resting and light stretching.  The Veteran reported that his neck and low back prevented him from working.  His musculoskeletal pains were aggravated when he had worsening of his neck and low back pain.  A concurrent neck and back VA examination indicated the Veteran had neck pain at C5 level paraspinal area.  The neck pain radiated down to the shoulders bilaterally, more to the right shoulder and occasionally radiated up to the upper neck area.  He experienced stiffness, however, no weakness.  The Veteran reported he had flare-up neck pain on sudden turning of the head or prolonged sitting still, such as driving for one hour.  He experienced worsening neck pain and had to stop.  Resting and light stretching eased the pain.  The Veteran had been using a walking cane for 10years, which helped to ease back pain, especially the low back pain and also helped him balance.  In regards to his lumbosacral spine disability, the October 2007 examination found the Veteran to have low back pain at L5 level paraspinal area.  The low back pain radiated to the buttocks, bilaterally, more to the left buttock area.  He also experienced stiffness, however, no weakness.  The Veteran had flare-up low back pain on prolonged standing and prolonged sitting.  Lifting also aggravated the back pain.  The Veteran reported he used to sweep the house, however in the prior five or six years he had been unable to do the sweeping because of the low back pain.  The October 2007 examiner stated that the Veteran's cervical and lumbosacral spine conditions made him unfit for physical employment.  As the Veteran reported he had no office skills, the examiner stated he was unfit for sedentary employment without further training.

In December 2007, the October 2007 examiner submitted a memorandum regarding the Veteran's employability.  The examiner stated that the Veteran was unfit for physical employment and due to his lack of office skills, was unfit for sedentary employment.  The examiner reviewed the other medical evidence of record and determined that the Veteran's lumbosacral and cervical disabilities had the major impact on his employment.

In August 2009, a VA examination of the Veteran's spine indicated that he stopped working in 1996 due to back and neck pain.  He was let go in 1999 due to continued back and neck problems.  He reported he was still having pain in both is neck and back which radiated to either leg with numbness in his feet.  The examiner's determination was that the Veteran's lumbosacral and cervical disabilities prevented him from doing any strenuous, active, or sustained work.  The examiner also stated that the Veteran could do light sedentary work.  

In July 2010, the Veteran underwent a VA examination regarding his fibromyalgia.  The examiner stated that the Veteran had 18 tender points throughout his body, including the tender points for fibromyalgia.  He also had tenderness at other points, such as at the vertex of his head, his deltoid muscles, his wrist extensor muscles, his quadriceps, and the dorsum of his feet, as well as his lateral rib cage.  Pain was elicited on all maneuvers.  

In October 2013, the Veteran provided a VA 21-8940 TDIU claim form which noted he was no longer able to work as a result of his disabilities, and that he last worked full time in 1996.  He reported doing "plant work" from January 1989 to February 1999.  He noted that he "went out of work in 1996 but was not officially terminated from the rolls" until February 16, 1999.  He noted that he had a high school education and no additional training.  He stated his fibromyalgia and neck and back strain caused him to be unable to perform his duties of climbing ladders, going down in pits to vacuum up materials, drive a fork lift or other manual duties asked of him.  The form indicated that the Veteran was only employed for the one company following his discharge from service, where he worked for seven years before becoming too disabled to work. 

In an accompanying statement, the Veteran reported he last worked SGL Carbon, Inc. where he drove a forklift, used a heavy industrial vacuum to vacuum out pits, climbed ladders, etc.  He argued that due to his service-connected disabilities (fibromyalgia, lumbar and cervical spine disorders, tinnitus, and hearing loss) he was unable to perform those duties and was on a leave of absence for almost 3 years until he retired on disability.  He has not worked since 2007, indicating his old TDIU form was still relevant.

In March 2017, the Director of Compensation and Pension Service issued an Administrative Decision denying entitlement to an extraschedular rating for a TDIU for the period prior to June 21, 2012, under 38 C.F.R. § 4.16(b).  For the period prior to July 6, 2010 he conclude that the medical evidence at that time was not indicative of any unique or unusual disability picture that would render the regular rating schedular standards for TDIU impractical.  The Director opined that he concurred with the RO's earlier recommendation to deny consideration for a TDIU on an extra-schedular basis.

Period prior to July 6, 2010

Prior to July 6, 2010, the Veteran's service connected disabilities were rated as follows: fibromyalgia, rated 20 percent disabling; lumbosacral strain, with degenerative disc disease, arthritis, rated 20 percent disabling; status post cervical strain with degenerative dis disease, arthritis, rated 20 percent disabling; residuals of nasal fracture, rated non compensable.  His total disability rating prior to July 6, 2010, was 50 percent.  Therefore, he did not meet the percentage requirements of 38 C.F.R. § 4.16  (a) (2017).  Nevertheless, it is VA's established policy that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. Therefore, if the schedular percentage threshold criteria are not met, but there is evidence of unemployability due to service-connected disabilities, the case must be submitted to the Director, Compensation and Pension Service, for consideration of the assignment of TDIU. 38 C.F.R. § 4.16 (b) (2017).  Neither the RO nor the Board may assign TDIU pursuant to 38 C.F.R. § 4.16(b) in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

As noted above, in March 2017, the Director provided an opinion in which he concurred with the RO's earlier recommendation to deny consideration for a TDIU on an extra-schedular basis for the period prior to July 6, 2010.  The Board can review the decision of the Director with regard to entitlement to a TDIU under 38 C.F.R. § 4.16  (b) and make an independent determination.  Anderson v. Shinseki, 22 Vet. App. 423 (2008). Thus, the remaining question is whether the Veteran's service-connected disabilities precluded gainful employment for which his education and occupational experience would have otherwise qualified him prior to July 6, 2010.

After careful review of the evidence prior to July 6, 2010, the Board finds that the Veteran's service-connected disabilities have severely affected his ability to secure and retain substantially gainful employment as a laborer or fork-lift operator, which were his primary types of occupation.  His service connected disabilities made it necessary for him to retire from his employment as a fork-lift operator.  His fibromyalgia, lumbosacral and cervical disabilities made it extremely difficult for the Veteran to sit, stand, or carry objects for reasonable periods.  The evidence reflects that the Veteran's disabilities would have prevented him from sitting for long periods and from driving any motor vehicles, including fork-lifts.  

Furthermore, the evidence supports a finding that the Veteran's service connected disabilities prior to July 6, 2010, required him to have prolonged absences from his employment and necessitated period of rest, including bed-rest.  The Board also takes note of the reports of the Veteran's treating physician's reports regarding the impact that the physician found the Veteran's disabilities had on the Veteran's ability to sustain gainful employment.  Though the physician's October 1997 report included the Veteran's non-service connected mental disorders, the evidence of record, including the physician's May 2002 report and the October 2007 VA examination, supports that the primary cause of the Veteran's unemployment were his fibromyalgia and lumbosacral and cervical disabilities.  

Affording the Veteran the benefit of all reasonable doubt, the Board is satisfied that although the Veteran did not meet the threshold schedular criteria for entitlement to a TDIU for the period prior to July 6, 2010, the evidence establishes his service-connected disabilities were sufficiently severe for the period prior to July 6, 2010, to prevent him from securing and following any form of substantially gainful employment consistent with his education and occupational background

Period from July 6, 2010

As of July 6, 2010, the Veteran's service connected disabilities were rated as follows: fibromyalgia, rated 40 percent disabling; lumbosacral strain, with degenerative disc disease, arthritis, rated 20 percent disabling; status post cervical strain with degenerative dis disease, arthritis, rated 20 percent disabling; residuals of nasal fracture, rated non compensable.  His combined service-connected disability rating as of July 6, 2010, was 60 percent.  38 C.F.R. § 4.25 (2017).  Pursuant to 38 C.F.R. § 4.16 (a)(3), should the Veteran's service-connected disabilities affect a single body system, his 60 percent total disability rating would meet the requirements for schedular consideration.  

As noted, the Veteran is service connected for fibromyalgia and disabilities of his musculoskeletal system - namely his neck and back.  Fibromyalgia is defined as "pain and stiffness in the muscles and joints that is either diffuse or has multiple trigger points."  See Dorland's Illustrated Medical Dictionary 697 (32nd Ed. 2012).  Additionally, the Board notes that the Veteran's fibromyalgia is rated pursuant to Diagnostic Code 5025, 38 C.F.R. § 4.71a - Schedule of Ratings - musculoskeletal system.  The Veteran's fibromyalgia is rated at 40 percent for "widespread musculoskeletal pain."  The Veteran's lumbosacral and cervical disabilities are also rated under §4.71a, for disabilities of the musculoskeletal system.  Thus, based on the medical definition of fibromyalgia and the inclusion of this disability in the same body system as his lumbosacral and cervical disabilities, the Board finds that the Veteran's fibromyalgia and disabilities of the lumbosacral and cervical spine do affect a single body system and, as such, do meet the schedular requirements of 38 C.F.R. § 4.16 (a)(3).

Based on the foregoing, the Board finds that the evidence of record indicated that the Veteran's back, neck, and fibromyalgia disabilities were painful, resulted in a loss of sleep, and limited his ability to lift objects, walk distances, stand for prolonged periods of time, or turn his head sufficient to drive a motor vehicle.  A July 2010 VA examination indicated that the Veteran had 18 tender points throughout his body, including the tender points for fibromyalgia.  He also had tenderness at other points, such as at the vertex of his head, his deltoid muscles, his wrist extensor muscles, his quadriceps, and the dorsum of his feet, as well as his lateral rib cage.  Pain was elicited on all motion.  As the information in the record indicates that the Veteran has singularly been employed in a field which required lifting, climbing, walking and standing, and that his disabilities limited these activities, the Board will resolve reasonable doubt in the Veteran's favor, and finds that the Veteran's disabilities render him unemployable. 

Accordingly, the preponderance of the evidence shows that the Veteran's service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation.  


ORDER

Entitlement to TDIU, pursuant to 38 C.F.R. § 4.16(a)(3) and (b), for the period prior to June 21,2012, is granted, subject to the regulations governing the payment of monetary awards.




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


